Name: 92/233/EEC: Council Decision of 6 April 1992 on the conclusion of the Agreement in the form of an exchange of letters amending the agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile products
 Type: Decision
 Subject Matter: nan
 Date Published: 1992-04-29

 Avis juridique important|31992D023392/233/EEC: Council Decision of 6 April 1992 on the conclusion of the Agreement in the form of an exchange of letters amending the agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile products Official Journal L 111 , 29/04/1992 P. 0026COUNCIL DECISION of 6 April 1992 on the conclusion of the Agreement in the form of an exchange of letters amending the agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile products (92/233/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community an Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile products for 12 months (1 January to 31 December 1992); Whereas the two parties have agreed that this Agreement should replace the Agreement in the form of an exchange of letters initialled on 20 December 1991 and implemented on 10 February 1992 by the Council on a provisional basis for three months (1 January to 31 March 1992) by Decision 92/114/EEC (1); Whereas this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement in the form of an exchange of letters amending the Agreement between the European Economic Community and the Federative Republic of Brazil on trade in textile products is hereby approved on behalf of the Community. The text of that Agreement in the form of an exchange of letters is attached to this Decision. The Commission has been requested to inform the Federative Republic of Brazil of this Decision and to obtain its agreement by means of an exchange of notes, which it will communicate to the Council. The text of that exchange of notes is attached to this Decision. 2. The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement referred to in paragraph 1 in order to bind the Community. Article 2 1. This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. 2. Decision 92/114/EEC is hereby repealed when this Decision enters into force. Done at Luxembourg, 6 April 1992. For the Council The President Joao PINHEIRO (1) OJ No L 43, 19. 2. 1992, p. 25.